Name: Commission Regulation (EEC) No 2262/89 of 26 July 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 7. 89 Official Journal of the European Communities No L 216/49 COMMISSION REGULATION (EEC) No 2262/89 of 26 July 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen' meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 1 15/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 4026/88 (3), as last amended by Regulation (EEC) No 1851 /89 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4026/88 to the quota Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 August 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 16 . 7. 1980, p; 1 . P) OJ No L 110, 29. 4. 1988, p. 36. (3) OJ No L 355, 23. 12. 1988, p. 19 . (4) OJ No L 180, 27. 6. 1989, p. 43. No L 216/50 Official Journal of the European Communities 27. 7. 89 ANNEX to the Commission Regulation of 26 July 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code  v Week No 32 from 7 to 13 August 1989 Week No 33 from 14 to 20 August 1989 Week No 34 from 21 to 27 August 1989 Week No 35 from 28 August to 3 September 1989 010410 90 0 82,429 82,429 82,429 82,429 0104 20 90 0 82,429 82,429 82,429 82,429 020410 00 0 175,380 175,380 175380 175,380 0204 21 00 j2) 175,380 175,380 175,380 175,380 0204 22 10 0 122,766 122,766 122,766 122,766 0204 22 30 O 192,918 192^18 192,918 192,918 0204 22 50 (2) ' 227,994 227,994 227,994 227,994 0204 22 90 O 227,994 227,994 227,994 227,994 0204 23 00 ^ 319,192 319,192 319,192 319,192 0204 50 11 O 175,380 175,380 175,380 175,380 0204 50 1 3 0 122,766 122,766 122,766 122,766 0204 50 15(2) 192,918 192^18 192,918 192,918 0204 50 19 0 227,994 227,994 227,994 227,994 0204 50 31 0 227,994 227,994 227,994 227,994 0204 50 39 0 319,192 319,192 319,192 319,192 0210 90 11 0 227,994 227,994 227,994 227,994 0210 90 19 O 319,192 319,192 319,192 319,192 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85,and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.